

Exhibit 10.4




Amendment #1 to the Flextronics Logistics Services Agreement


This Amendment # 1 (“Amendment #1) to the Flextronics Logistics Services
Agreement with an effective date of May 1st, 2009 (“Agreement”) is entered into
as of this 28th day of July, 2016 (the “Effective Date”), by and between Enphase
Energy, Inc. (“Enphase”), with an address at 201 1st Street, Petaluma, CA 94952,
and Flextronics America LLC (“Flextronics”) with an address of 260 South
Milpitas Blvd., Milpitas, CA 95035 (together the “Parties”).


For valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties agree:


1.
That from time to time, Enphase will request Flex to arrange for the shipment of
certain Goods including but not limited to raw materials, finished goods
inventory, defective product returned, demonstration or evaluation units and
equipment to Australia (“Australia Goods”).

2.
In connection with these Australia Goods, Enphase intends to use the services of
a logistics services provider called YUSEN LOGISTICS (AUST) PTY LTD (“Yusen”)
located at 3 Davis Rd, Wetherill Park, NSW 2164, Australia. For a separately
agreed service fee, Flextronics shall manage the relationship with Yusen.

3.
Notwithstanding any terms to the contrary in the Agreement, Flextronics shall
have no liability of any kind in connection with Australia Goods delivered to
Yusen by Enphase or by Flextronics on behalf of Enphase.

4.
Flextronics shall have no liability for loss or damage to Goods while such
Australia Goods are in the care, control or custody of Yusen or in transit to
Yusen or from Yusen.

5.
Enphase shall be solely responsible for insuring the Australia Goods against all
risks while they are under Yusen’s or under Flextronics’s care, control and
custody, and Flextronics will not provide or obtain on behalf of Enphase any
form or type of insurance on the Australia Goods.

6.
Flextronics will make commercially reasonable efforts to assist Enphase to
obtain relevant documentation to assist Enphase if a claim is made involving
loss or damage to Australia Goods while in transit to or from Yusen, or while
Australia Goods are in the control, care or custody of Yusen.

7.
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Agreement. Except as set forth herein, all other terms and
conditions of the Agreement remain in full force and effect.

8.
In the event of a conflict between the provisions of the Agreement and this
Amendment #1, the provisions of this Amendment #1 shall supersede and prevail.

 
Accepted and Agreed to by:
Enphase Energy, Inc.
 
Flextronics America LLC:
 
 
 
 
 
Signature:
/s/ Jeffery Rosen
 
Signature:
/s/ Timothy Stewart
Name:
Jeffery Rosen
 
Name:
Timothy Stewart
Date:
September 8, 2016
 
Date:
September 12, 2016





